Case 9:19-cv-81160-RS Document 1018 Entered on FLSD Docket 09/01/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 9:19-cv-81160-Smith/Matthewman

  APPLE INC.,

                     Plaintiff,

          v.

  CORELLIUM, LLC,

                     Defendant.


       ORDER GRANTING PLAINTIFF APPLE INC.’S UNOPPOSED MOTION FOR
                          TRANSCRIPT [DE 1017]

         THIS CAUSE comes before the Court on Plaintiff Apple Inc.’s Unopposed Motion for

  Transcript (“Motion”). Being fully advised in the premises, and noting that Defendant Corellium,

  LLC does not oppose relief sought, it is

         ORDERED AND ADJUDGED that the Motion [DE 1017] is hereby GRANTED. The

  Court Reporter is hereby instructed to (1) transcribe the sealed portion of the hearing held on

  February 27, 2020, and (2) make the transcript of the sealed portion of the February 27, 2020

  hearing available to counsel for Plaintiff Apple Inc. and counsel for Defendant Corellium, LLC

  upon the receipt of payment of any required costs. The Clerk of the Court is hereby instructed to

  keep the sealed portion of the transcript sealed.

         DONE AND ORDERED this 1st day of September, 2021, at West Palm Beach, Palm

  Beach County in the Southern District of Florida.




                                                             WILLIAM MATTHEWMAN
                                                             United States Magistrate Judge
